Case 6:19-cv-01333-RBD-EJK Document 72 Filed 02/20/20 Page 1 of 1 PageID 1085




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


Aatrix Software, Inc.,

                  Plaintiff,
                                                     CASE NO. 6:19-cv-1333-Orl-37EJK
v.

Lighting Science Group Corporation,

                  Defendant.
                                                 /

                               MEDIATOR’S NOTICE OF APPEARANCE

       COMES NOW, James Matulis, and notices his appearance as mediator in the above-

caption matter.


Dated: February 20, 2020

                                               /s – James Matulis/    .
                                               James M. Matulis
                                               Florida Bar No. 0077429
                                               Matulis Law & Mediation
                                               217 North Lois Avenue
                                               Tampa, FL 33609-2232
                                               Jim@MatulisLaw.com
                                               Tel. (813) 451-7347

                                   CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2020, I electronically transmitted the attached
document with the United States District Court electronic case filing system, which will
electronically send copies to all counsel of record.
                                                      /s/ James Matulis
                                                      James Matulis, Esq.
